Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 1 of 13                                PageID #: 265




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                               )
                                                        )
vs.                                                     )   Criminal Action No. 17-00239-KD-B-1
                                                        )
JACOB EARL WEBER,                                       )
                                                        )
        Defendant.                                      )


                                                   ORDER

        This action is before the Court on Defendant Jacob Earl Weber’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the Coronavirus Aid, Relief,

and Economic Security Act (CARES Act), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

(Doc. 38), accompanying letters in support (Docs. 411, 44), and the United States’ response (Doc.

42). Upon consideration, and for the reasons set forth herein, the motion for compassionate release

is dismissed without prejudice, the motion regarding conditions of confinement is dismissed for

lack of jurisdiction, and the motion pursuant to the CARES Act is denied.

I.      Background

        In October 2017, Defendant Jacob Earl Weber (Weber) was indicted for three counts

related to possession and distribution of methamphetamine and possession of a firearm in

furtherance of a drug trafficking offense. Weber pled guilty to Count Two charging possession

with the intent to distribute at least 5 grams of methamphetamine in violation of 21 U.S.C. §

841(a)(1) and 841(b)(1)( b) and Count Three charging possession of a firearm in furtherance of a


1
  Document 41 is a letter in support from Charlotte Weber, Defendant Weber’s mother. Ms. Weber expresses her
concern for her son’s health, emphasizing that he tested positive the first week of November 2020 and stating “he
already has a very compromised immune system…” (Doc. 41 at 1). Ms. Weber also notes her son “has a home to
come home to and a family that loves him.” Her concerns overlap with Defendant Weber’s concerns expressed in his
motion and in his letter in support; each are discussed in turn infra.


                                                       1
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 2 of 13                                    PageID #: 266




drug trafficking crime in violation of 18 U.S.C. § 924(c). (Doc. 20 at 16 (plea agreement)). He was

sentenced March 30, 2018. (Doc. 35). He was sentenced to total term of imprisonment of 84

months consisting of: a term of 24 months as to Count Two and 60 months as to Count Three to

run consecutive to the sentence imposed for Count Two. (Doc. 35).

         Weber is now 35 years old and is incarcerated at the Federal Correctional Institute,

Memphis. (FCI Memphis). His estimated release date is December 26, 2023.

         Weber moves this Court for early release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based

on extraordinary and compelling reasons. Specifically, Weber asserts he had methicillin-resistant

Staphylococcus aureus (M.R.S.A.) and has been treated for staph2 multiple times, he has asthma,

and has been treated for Hepatitis C. (Doc. 38 at 2). Weber explains that his “immune system is

weak and [he] catch[es] infections quickly.” (Id.). He states he is afraid he will “catch the COVID-

19 germ. It is tearing through the system.” (Id.). Weber then supplemented his motion stating that

he has been in quarantine since November 6, 2020 after testing positive for COVID-19. (Doc. 44

at 3). He also stated it “took [him] almost a week to get [his] asthma inhaler refilled.” (Id.).

         Weber does not identify a release plan. He does state “I know what I was doing was wrong

and if you grant me this chance I promise any report you hear of me will be of good things only.

All I want to do is be with my family and take care of my babies.” (Doc. 44 at 3). And see (Doc.

38 at 2 (“I am truly sorry for being the menace I had been in the past. I have grown up greatly since

all this has happened. I promise if I’m given another chance I can be a good productive citizen and

finally be the father/son my children/mother deserve.”)).


2
  Weber explains that prior to being arrested, he “had M.R.S.A. and almost lost my left leg. I was in metro when I got
my last surgery ‘skin graph.’ Since then I have been treated for staff multiple times.” “Methicillin-resistant
Staphylococcus aureus (M.R.S.A.) infection is caused by a type of staph bacteria that's become resistant to many of
the antibiotics used to treat ordinary staph infections.” MRSA infection, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/mrsa/symptoms-causes/syc-20375336 (last visited December 3,
2020). The Court understands Weber’s reference to “staff” to mean staphylococcus (staph).



                                                          2
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 3 of 13                     PageID #: 267




II.     Exhaustion

        Weber in part moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Doc. 38). In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

by the First Step Act of 2018, provides that:

        (A) the court . . . upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant's facility, whichever is earlier, may
        reduce the term of imprisonment” after considering the [applicable] factors set forth
        in 18 U.S.C. § 3553(a)…it finds that—
                (i)    extraordinary and compelling reasons which warrant such a
                       reduction;

18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194,

5239.

        As stated above, the Court may act on the motion only after Weber has exhausted his

administrative rights to appeal the BOP's failure to file a motion for compassionate release, or if

more than 30 days have passed since the Warden received Weber’s request for compassionate

release. Weber has not provided any evidence that he has complied with either of the two statutory

prerequisites. Because of this, the United States asserts Weber failed to carry “his burden to

demonstrate jurisdiction and his motion should be dismissed without prejudice.” (Doc. 42 at 6).

Therefore, the motion for compassionate release is dismissed without prejudice for failure to show

compliance with either of the statutory prerequisites.

        However, even if Weber had exhausted his administrative remedies, for the reasons

discussed infra he would not be entitled to compassionate release on the grounds alleged.

III.    Motion for Compassionate Release

        Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th



                                                 3
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 4 of 13                    PageID #: 268




Cir. 2010); United States v. Shaw, 711 Fed.Appx. 552, 554-55 (11th Cir. 2017) (same).

Specifically, the district court may not modify a term of imprisonment once it has been imposed

except as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed.Appx. 727, 729

(11th Cir. Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the

district court “may reduce the term of imprisonment (and may impose a term of probation or

supervised release with or without conditions that does not exceed the unserved portion of the

original term of imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. §

3553(a),” if the district court finds that “extraordinary and compelling reasons warrant such a

reduction” and the reduction is “consistent with applicable policy statements issued by the [United

States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       “Extraordinary and compelling” reasons are not defined in the statute. Instead, Congress

gave the Sentencing Commission the duty to promulgate general policy statements regarding

sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the Commission

“shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

Congress also stated that “[r]ehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” Id.

       Before the First Step Act was enacted, the Sentencing Commission promulgated the

following policy statement:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—



                                                4
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 5 of 13                                        PageID #: 269




                  (1) (A) Extraordinary and compelling reasons warrant the reduction;
                  or . . .

                  (2) The defendant is not a danger to the safety of any other person
                  or to the community, as provided in 18 U.S.C. § 3142(g); and

                  (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.3

         The Application Notes to the Policy Statement include four examples of extraordinary and

compelling reasons for consideration of a reduction in sentence under § 3582(c)(1)(A): (A)

Medical Conditions of the Defendant; (B) Age of the Defendant4; (C) Family Circumstances; and

(D) Other Reasons. Weber asserts his M.R.S.A, Hepatitis C and asthma weaken his immune

system and make him more susceptible to contracting COVID-19. (Doc. 38 at 2). Since Weber

filed his initial motion, he filed a supplement letter indicating he contracted COVID-19. (Doc. 44

at 3). His “serious…medical condition[s]” of M.R.S.A., hepatitis C, asthma, and COVID-19

assuming that Weber could provide evidence that he currently has these conditions,5 may qualify

if certain criteria are met. U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I). Specifically, Weber would need

to show that he is:


3
 Subparagraph (B) provides for consideration of compassionate release if “[t]he defendant (i) is at least 70 years old;
and (ii) has served at least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense
or offenses for which the defendant is imprisoned[.]” Since Weber is 35 years old, subparagraph (B) cannot apply to
him.
4
 Subparagraph (B) requires the defendant be at least 65 years old. As noted supra, footnote 3, Weber is 35 years old
so this subparagraph does not apply to him.
5
  Weber does not provide any medical documentation. At sentencing, the Court was made aware of the surgery Weber
described that almost resulted in the loss of his left leg as well as the skin graph that resulted from that surgery. (Doc.
28). At sentencing, Weber similarly reported that he suffered from acute asthma. (Id.). The United States does not
contest Weber suffers from these conditions. (Doc. 42 at 6). In the United States’ Response, the United States cites to
Weber’s motion in which he claims to have these conditions; the United States does not indicate it separately reviewed
medical documentation to confirm these conditions though. (Doc. 42 at 6). Moreover, Weber supplemented his motion
by letter in which he contends he tested positive for COVID-19 in the beginning of November. (Doc. 44 at 3). Weber
filed this supplement after the United States filed its Response so the United States has not addressed this allegation.



                                                            5
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 6 of 13                                     PageID #: 270




                  (I) suffering from a serious physical or medical condition,…that
                  substantially diminishes the ability of the defendant to provide self-care
                  within the environment of a correctional facility and from which he or she
                  is not expected to recover.

U.S.S.G. §1B1.13 cmt. n. 1(A)(ii)(I).6

         Specifically, Weber asserts he has a weak immune system and he “catch[es] infections

quickly.” (Doc. 38 at 2). Weber does present evidence that M.R.S.A. weakens an individual’s

immune system or that it increases the risk of COVID-19 infection. See United States v. Chambers,

2020 WL 4260445, at *3 (E.D. La. July 24, 2020) (“There is no evidence that Bell’s Palsy or

MRSA causes an individual to be immunocompromised or that either otherwise increases the risk

of COVID-19 infection.”). Moreover, the Center for Disease Control and Prevention (CDC) does

not recognize M.R.S.A. or staph as medical conditions which place an individual at higher risk of

severe illness from COVID-19. See e.g., People with Certain Medical Conditions, Centers for

Disease     Control       and   Prevention,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated December 1, 2020) (emphasis

added) (listing diseases which place individuals at greater risk for serious illness from COVID-19

but not mentioning M.R.S.A. or staph).

         Second, Weber asserts he has asthma; he also notes that “it took [him] almost a week to

get [his] asthma inhaler refilled.” (Doc. 38 at 2; Doc. 44 at 3). According to the Centers for Disease

Control and Prevention, “[p]eople with moderate to severe asthma may be at higher risk of getting

very      sick     from      COVID-19.”          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html. (Last visited December 3, 2020). Again, Weber indicated he suffered


6
  Weber does not allege that he has a terminal illness, that he has serious functional or cognitive impairment, or that
he is experiencing deteriorating physical or mental health because of the aging process. He does not allege that his
family circumstances meet the criteria 1(A) or that he meets the age requirement in 1(B) (at least 65 years old).
U.S.S.G. § 1B1.13, cmt. n. 1(A)(i) & (ii)(II)(III), (B) & (C).



                                                          6
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 7 of 13                     PageID #: 271




from acute asthma at the time of sentencing; he does not allege his asthma is now moderate or

severe to place him in the high-risk category as identified by the CDC.

       Third, as to Hepatitis C, Weber asserts he has “been treated for Hep-C” but he provides no

medical documentation in support. (Doc. 38 at 2). Even assuming Weber has Hepatitis C, the CDC

advises that “chronic liver disease…might increase your risk for severe illness from COVID-19.

See People with Certain Medical Conditions, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last updated December 1, 2020) (emphasis added). Regarding Hepatitis C

specifically, the CDC states, “[c]urrently, [as of May 5, 2020] we have no information about

whether people with hepatitis B or hepatitis C are at increased risk for getting COVID-19 or having

severe COVID-19.” Coronavirus Disease 2019 (COVID-19): People with Liver Disease, Centers

for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/liver-disease.html (last updated May 5, 2020). It further recognizes that Hepatitis C is

a liver infection that may result in long-term, chronic infections affecting the liver. See Viral

Hepatitis: Hepatitis C Information, Centers for Disease Control and Prevention (last reviewed July

28, 2020), https://www.cdc.gov/hepatitis/hcv/index.htm. As of 2018 when Weber was sentenced,

he did not disclose that he had Hepatitis C. So, it appears Weber was recently diagnosed with

Hepatitis C. Weber does not allege that he has suffered liver damage or other long-term medical

issues associated with or resulting from Hepatitis C. See United States v. Roden, 2020 WL

3871168, at *3 (W.D. Va. July 9, 2020) (finding defendant in his forties, recently diagnosed with

Hepatitis C, did not meet his burden of showing extraordinary and compelling reasons to justify

his release); United States v. Hilliard, No. 17 CR 35-01 (VB), 2020 WL 3182778 (S.D.N.Y June

15, 2020) (denying a motion to release by a defendant who was forty years old with asymptomatic




                                                 7
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 8 of 13                                   PageID #: 272




hepatitis C but no other high-risk ailments); and United States v. Abeyta, 2020 WL 4593216, at

*3 (D. Colo. Aug. 11, 2020) (denying compassionate release on the basis of Hepatitis C where

there was no evidence before the court that the defendant was actually immunocompromised or

had sustained liver damage).

        Next, Weber contends he tested positive for COVID-19 around November 6, 2020 and that

he has “been on quarantine ever since.” (Doc. 44 at 3). Weber did not provide medical

documentation to show a positive COVID-19 test. Importantly, Weber does not allege that he

experienced any symptoms from COVID-19 nor does he provide evidence that his health is

deteriorating since contracting COVID-19. See United States v. Johnsons, 2020 WL 6134668, at

*2 (M.D. Fla. Oct. 19, 2020) (“Second, although the medical records establish that he contracted

COVID-19, they reflect that he remained asymptomatic, had no complaints, and was clinically

stable throughout the duration of the illness.”); United States v. Roundtree, 2020 WL 5819541, at

*4 (S.D. Fla. Sept. 30, 2020) (denying defendant's motion for compassionate release where he

contracted COVID-19, remained asymptomatic, did not require hospitalization, was quarantined,

and received regular medical examinations and tests); United States v. Walker, 2020 WL 5258287,

at *3 (N.D. Ala. Sept. 3, 2020) (denying compassionate release to an inmate who contracted

COVID-19 but failed to demonstrate that “he is at higher risk or would otherwise be better off

were he released from incarceration now.”).

        And, Weber does not argue that any of these conditions diminish his ability to provide self-

care while in prison.7 Thus, Weber did not meet his burden of showing extraordinary and

compelling reasons to justify his release.


7
  The Bureau of Prison’s Program Statement No. 5050.50 addressing “Compassionate Release/Reduction in Sentence”
Procedures for Implementation of 18 U.S.C. §§ 3582 and 42059g)” identifies a “Debilitated Medical Condition” and
states that reduction in sentence “consideration may also be given to inmates who have an incurable, progressive
illness or who have suffered a debilitating injury from which they will not recover. The BOP should consider a RIS if


                                                         8
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 9 of 13                                   PageID #: 273




        Moreover, the Court may grant a reduction in sentence for early release only “after

considering the [applicable] factors set forth 18 U.S.C. § 3553(a).” See 18 U.S.C. § 3582(c)(1)(A).

In that regard, the United States asserts Weber’s sentence “remains appropriate…That is

particularly true given his criminal history.” (Doc. 42 at 7). The United States notes: “From 2011

up to his arrest in June 2014, Weber has had multiple arrests, convictions and probation revocations

related to drug use and distribution.” (Doc. 42 at 7 (citing Doc. 35)). Additionally, the United

States points out that Weber has not yet served even half of his sentence. (Id.). Thus, per the United

States, the Court should deny Weber’s motion “because his sentence remains fair, appropriate, and

necessary to deter crime and protect the community.”

        In his motion, Weber apologizes “for being the menace I had been in the past.” (Doc. 38 at

2). He states “I have grown up greatly since all of this has happened. I promise if I’m given another

chance I can be a good productive citizen and finally be the father/son my children/mother

deserve.” (Id.). Weber also notes that since he was sentenced, he has “completed a drug class, a

psychology class, gotten certified through N.C.C.E.R., and the N.C.C.E.R. Green Environment,

drawing and airbrushing.” (Id. at 1).

        While the Court commends Weber’s accomplishments in prison, the Court finds the factors

set forth in Section 3553(a) do not warrant a reduction in sentence. The Court has considered the

“nature and circumstances” of Weber’s offense and finds that this factor does not weigh in favor

of a sentence reduced to time served. 18 U.S.C. § 3553(a)(1). Weber’s “history and characteristics”

also do not weigh in favor of a sentence reduced to time served. Here, early release would not meet

the need for the sentence imposed to “reflect the seriousness of the offense, to promote respect for



the inmate is: Completely disabled, meaning the inmate cannot carry on any self-care and is totally confined to a bed
or chair; or Capable of only limited self-care and is confined to a bed or chair more than 50% of waking hours.”



                                                         9
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 10 of 13                                     PageID #: 274




 the law, and to provide just punishment for the offense,” or to adequately deter criminal conduct

 and “protect the public from further from the Defendant.” 18 U.S.C. § 3553(a)(1); § 3553

 (a)(2)(A), (B), & (C).

 IV.      Conditions of Confinement

          Weber also takes issue with how officials at the FCI Memphis were conducting COVID-

 19 tests, about the use of personal protective equipment during COVID-19 testing, with the

 quarantine process at FCI Memphis, and with the accessibility to medical care, i.e. an inhaler.

 (Doc. 44 at 1-3). To the extent Weber’s motion challenges the conditions of confinement at FCI

 Memphis, this claim properly lies in a civil rights action, not a habeas corpus action. See Cook v.

 Hanberry, 592 F.2d 248, 249 (5th Cir. 1979) (holding that habeas corpus is not available to

 prisoners complaining only of mistreatment during their legal incarceration)8; Keys v. Warden,

 FCC Coleman-Low, 2020 WL 3962233, at *2 (M.D. Fla. July 13, 2020) (noting habeas corpus

 action was an improper action for defendant’s challenged to the conditions of his confinement);

 United States v. Williams, 2020 WL 3037075, *1 (W.D. La. June 5, 2020) (finding defendants

 generalized requests to change the pod defendant was assigned to should be raised in a Bivens

 action, not under 18 U.S.C. § 3582(c)(1)(A)).

          Claims that concern conditions of a prisoner's confinement and do not relate to the legality

 of the inmate's confinement, nor challenge the fact or duration of confinement, are Bivens actions,

 not habeas actions. See Hill v. McDonough, 547 U.S. 573, 579 (2006) (“Challenges to the validity

 of any confinement or to particulars affecting its duration are the province of habeas corpus. An

 inmate's challenge to the circumstances of his confinement, however, may be brought under §


 8
   In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
 binding precedent all decisions of the Fifth Circuit Court of Appeals issued before the close of business on September
 30, 1981.



                                                          10
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 11 of 13                                         PageID #: 275




 1983.”) (citations omitted). Thus, to the extent that Weber’s claim could be construed as a civil

 rights claim against officials at FCI Memphis for violations of his constitutional rights, this Court

 lacks personal jurisdiction. Those claims must be brought in the district court in the district where

 the prison officials reside or are employed. See Cosby v. United States, 2009 WL 282 1943 (M.D.

 Ga. 2009) (“Moreover, the FMC–Carswell defendants reside, and are employed, in Fort Worth,

 Texas, which is in the Northern District of Texas. Therefore, plaintiff's claims against these

 defendants may not be pursued in this Court because this Court lacks personal jurisdiction over

 them and venue is improper.”) (citations omitted). And, to the extent that this could be construed

 as a civil rights claim against the Bureau of Prisons, the Court lacks subject matter jurisdiction.

 Nalls v. Coleman Low Federal Inst., 307 Fed.Appx. 296, 298 (11th Cir. 2009) (“As an initial

 matter, the district court lacked subject matter jurisdiction over Nalls's claims against the Bureau

 of Prisons because Bivens does not extend to federal agencies”). Accordingly, this claim is

 dismissed for lack of jurisdiction.9

 V.         CARES Act

            To the extent that Weber’s motion could be construed as a motion pursuant to the

 Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136, §

 12003(b)(2), 134 Stat. 281, 516, the motion is DENIED. See e.g., (Doc. 38 at 2 (writing “CARES

 Act” in motion but citing the Compassionate Release statute)).10 Previously, under 18 U.S.C. §

 3624(c)(2), the Bureau of Prisons had authority to “place a prisoner in home confinement for the



 9
     Weber is not entitled to habeas relief for his cognizable compassionate release claims for the reasons discussed supra.
 10
   “Courts are obligated to ‘look behind the label’ of pro se inmate filings to determine whether they are cognizable
 under ‘a different remedial statutory framework.’” United States v. Brown, 748 Fed. Appx. 286, (Mem)–287 (11th
 Cir. 2019) (citing United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990)).




                                                              11
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 12 of 13                                   PageID #: 276




 shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.” Under the CARES

 Act, effective March 27, 2020, the BOP Director was permitted to lengthen the maximum amount

 of time a prisoner may be placed in home confinement, in certain circumstances and during a

 specified period of time after the declaration of national emergency due to COVID-19, if the

 Attorney General found that emergency conditions would materially affect the functioning of the

 BOP. CARES Act, Pub. L. 116-136, § 12003(b)(2).11

         On April 3, 2020, Attorney General William Barr made this finding and gave the Director

 authority to exercise this discretion. The Director was directed to “immediately review all inmates

 who have COVID-19 risk factors, as established by the CDC, starting with the inmates

 incarcerated at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you

 determine that COVID-19 is materially affecting operations.” Memorandum from Attorney

 General William Barr to Director of Bureau of Prisons, Increasing Use of Home Confinement at

 Institutions      Most        Affected       by       COVID-19          at      2      (April       3,      2020),

 https://www.justice.gov/file/1266661/download.

         However, the CARES Act did not give the Court authority to direct the BOP to consider

 Weber for home confinement; it did not give the Court authority to direct the BOP to place him in

 home confinement for the remainder of his sentence. Under 18 U.S.C. § 3621(b), it is the BOP that

 “shall designate the place of the prisoner’s confinement.”

 VI.     Conclusion




 11
   “Home Confinement Authority. During the covered emergency period, if the Attorney General finds that emergency
 conditions will materially affect the functioning of the Bureau, the Director of the Bureau may lengthen the maximum
 amount of time for which the Director is authorized to place a prisoner in home confinement under the first sentence
 of section 3624(c)(2) of title 18, United States Code, as the Director determines appropriate.” CARES Act, P.L. 116-
 136, § 12003(b)(2) (2020).


                                                         12
Case 1:17-cr-00239-KD-B Document 45 Filed 12/04/20 Page 13 of 13               PageID #: 277




        For the reasons stated herein, Weber’s motion for compassionate release pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i) (Doc. 38) is DISMISSED without prejudice. To the extent Weber’s

 motion could be construed as a challenge to the conditions of his confinement, his motion is

 DISMISSED for lack of jurisdiction. To the extent Weber’s motion could be construed as a

 motion pursuant to the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub.

 L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516, the motion is DENIED.

        DONE and ORDERED this 4th day of December 2020.

                                           s / Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              13
